Judgments unanimously affirmed, with costs to each respondent. Plaintiff failed to make out a cause of action as against any of the defendants. The electrician was an employee of an independent contractor, and the owners are not responsible for his act, done within the scope of the work. The participation of the employee of defendant lighting company in searching for a leak in the gas pipes was without the scope of his employment. Therefore, the remarks of the trial justice, *742while prejudicial to plaintiff, do not compel reversal of the judgments. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.